Citation Nr: 1017031	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-13 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for facioscapulohumeral 
muscular dystrophy (FSHD), to include limitation of bilateral 
shoulder motion.

2.  Entitlement to service connection for myopic astigmatism, 
claimed as an eye disorder.

3.  Entitlement to service connection for residuals of a 
right foot fracture.

4.  Entitlement to service connection for bilateral flat 
feet.

5.  Entitlement to service connection for tarsal tunnel 
syndrome of the bilateral lower extremities.

6.  Entitlement to service connection for right ankle pain. 

7.  Entitlement to service connection for left knee problems.

8.  Entitlement to service connection for right knee strain.

9.  Entitlement to service connection for a cervical spine 
disorder.

10.  Entitlement to service connection for a lumbar spine 
disorder.

11.  Entitlement to service connection for bilateral wrist 
pain, claimed as carpal tunnel syndrome.

12.  Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


The Veteran, through his representative, withdrew his request 
for a hearing before the Decision Review Officer at the RO.  
See letter from the Veteran's representative dated December 
11, 2009.  

In January 2010, the Veteran and his wife testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the Los Angeles RO.  A transcript of the hearing is 
associated with the claims file.  

Because the Veteran's complaints pertaining to bilateral 
shoulder pain and limitation of motion have consistently been 
attributed to his diagnosis of FSHD by competent medical 
professionals and there is no evidence of a shoulder 
disability separate and distinct from such diagnosis, the 
Board has recharacterized the issue on appeal as entitlement 
to service connection for FSHD, to include limitation of 
bilateral shoulder motion, as reflected on the first page of 
this decision.   

Although the Veteran's representative indicated at the 
January 2010 Travel Board hearing that many of the Veteran's 
claimed disabilities were encompassed in the diagnosis of 
FSHD, he did not formally withdraw the other claims.  
Furthermore, after review of the clinical documentation 
record, it is not clear which of the claimed disabilities 
other than the Veteran's claimed shoulder disabilities 
(discussed above) are attributable to FSHD.  Thus, after 
consideration of the foregoing, the Board finds that the all 
issues listed on the first page, above, remain on appeal.   

The issues of service connection for: (1) myopic astigmatism; 
(2) residuals of a right foot fracture; (3) tarsal tunnel 
syndrome of the bilateral lower extremities; (4) right ankle 
pain; (5) left knee problems; (6) right knee strain; (7) 
cervical spine disorder; (8) lumbar spine disorder; and (9) 
and bilateral wrist pain, claimed as carpal tunnel syndrome, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the Veteran's currently diagnosed FSHD, which is an inherited 
neuromuscular disorder, was first manifested during his 
period of active military service.  

2.  The competent and probative evidence of record shows that 
the Veteran's currently diagnosed bilateral flat feet were 
first manifested during his period of active military 
service.  

3.  The competent and probative evidence of record shows that 
the Veteran's currently diagnosed asthma was first manifested 
during his period of active military service.  


CONCLUSIONS OF LAW

1.  FSHD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009); 
VAOPGCPREC 67-90.

2.  Bilateral flat feet were incurred during active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).

3.  Asthma was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the 
dispositions herein, additional discussion of those 
procedures is unnecessary at this time.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, supra, at 57 (1990). 

A.  Facioscapulohumeral muscular dystrophy

The Veteran seeks service connected compensation benefits for 
his current FSHD.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  
However, VA's General Counsel has held that service 
connection may be granted for diseases of hereditary origin.  
VAOPGCPREC 82-90.  More specifically, diseases of hereditary 
origin can be considered to be incurred in service if their 
symptomatology was manifested for the first time after entry 
into duty.  At what point the individual starts to manifest 
the symptoms associated with the disease is a factual, not a 
legal issue, which must be determined in each case based upon 
all the medical evidence of record.  Thus, service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which pre-exist service 
and advance at a rate in excess of natural progress during 
service.  VAOPGCPREC 67-90. 


In the present case, the service treatment records (STRs) 
show that the Veteran was first diagnosed with FSHD in 
service.  In September 2004, he presented for treatment with 
complaints of left shoulder pain of six months' duration, and 
was noted to demonstrate extremely poor shoulder girdle 
mechanics.  A subsequent neurology consultation note dated in 
November 2004 includes an assessment of probable FSHD.  The 
Veteran was then referred for genetic counseling regarding 
the suspected diagnosis of FSHD.  The Board finds it 
significant that, at his November 16, 2004, appointment, the 
Veteran reported that he had first noticed signs of having 
shoulder weakness and difficulties raising his arms laterally 
approximately eight months before.  After additional testing, 
the diagnosis of FSHD was confirmed.  

In January 2005, the Navy Medical Board wrote that the 
Veteran was essentially asymptomatic at the time of his 
enlistment and was an avid body builder throughout high 
school, but began to experience increasing pain while weight 
lifting during service approximately a year and a half before 
the Medical Board proceeding.  After further summarizing the 
relevant medical history as it relates to the diagnosis of 
FSHD, the Medical Board noted that FSHD is considered one of 
the most common inherited neuromuscular disorders, and that 
the Veteran first developed symptoms at 20 years of age in 
his first year of Naval service.  The Medical Board further 
found that his FSHD had existed prior to service and was not 
aggravated by service.

The Veteran filed his claim of service connection for 
muscular dystrophy in February 2005, prior to his discharge 
from service.  His discharge was effected in June 2005.

The Veteran underwent a general medical examination in August 
2005 in connection with his claim, and was assessed with 
muscular dystrophy affecting the shoulders and causing 
limitation of range of movement of the shoulders at that 
time.  However, the examiner noted that the Veteran's claims 
folder was not available for review, and did not provide a 
medical nexus opinion with respect to the claim.




A private physician, Dr. C.H., wrote in a  December 2009 
letter that the Veteran's FSHD was exacerbated by extreme 
physical exertion.  Also, another private physician, Dr. 
D.S., wrote in a January 2010 letter that strenuous exercise 
such as running and push-ups may have been in the past 
deleterious to the Veteran's FSHD. 

After careful consideration of the evidentiary record, the 
Board notes that the Veteran's currently diagnosed FSHD is 
shown to be an inherited neuromuscular disease, which 
suggests that it may have existed prior to service.  
Certainly, by definition, it would appear there was at least 
a predisposition to the condition before the Veteran entered 
the Navy.  Regardless, the evidence clearly shows that 
symptoms of his inherited FSHD first manifested during the 
Veteran's period of active military service.  Although the 
Veteran and the Medical Board appear to have asserted 
different dates of onset for symptoms attributable to FSHD 
(i.e., 2004 and 2002 or 2003, respectively), both are in 
agreement that the initial manifestations of FSHD began 
during service.  It is addition, the evidence shows that FSHD 
was first diagnosed during active military service.  

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence is not against the claim and 
is, in fact, in favor of the Veteran's claim such that 
service connection for FSHD is warranted, under VAOPGCPREC 
67-90.  The Veteran's appeal is granted in this regard.  

B.  Flat feet

The Veteran also seeks entitlement to service connection for 
bilateral flat feet.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  


Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide 
an eye-witness account of an individual's visible symptoms.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

In the present case, the evidence shows that the Veteran was 
diagnosed with flat feet in service.  Specifically, he was 
noted to have asymptomatic mild pes planus in service at an 
August 2004 examination and at the the January 2005 Medical 
Board examination.  There is no indication in the record that 
the Veteran had bilateral flat feet prior to service or noted 
at entrance into service.  

The Board further notes that there is competent and probative 
evidence indicating a continuity of symptomatology since 
service.  In this regard, the Veteran filed a claim of 
service connection for bilateral flat feet in February 2005, 
prior to his discharge from service.  He has asserted that 
his flat feet disorder began during active military service, 
and he is competent to diagnose the claimed condition as well 
as report his observable symptoms.  See Jandreau, supra; see 
also Davidson, supra.  The Board finds his assertion to be 
credible, because it is consistent with the evidentiary 
record.  In addition, the August 2005 VA general examination 
report, which was conducted in connection with the current 
claim approximately two months after the Veteran's discharge 
from service, also includes an assessment of mild bilateral 
flat feet.  It is noted that the examiner specifically wrote 
that "inspection of the [Veteran's] feet shows that he has 
bilateral flat feet". 

Thus, in consideration of the foregoing and because the 
preponderance of the evidence does not weigh against the 
Veteran's claim and, in fact, is in favor of the claim, the 
Board finds that service connection for bilateral flat feet 
is warranted, and the appeal is granted to that extent.  

C.  Asthma

The Veteran seeks service connection for asthma.  The 
evidence shows that he was diagnosed with asthma during his 
period of active service in the Navy.  In this regard, the 
Board observes that asthma is noted as a significant health 
problem on the Veteran's undated Summary of Care form 
included in the STRs.  It is also noted on said form that the 
Veteran began taking albuterol in December 2001.  He also 
noted on the DD Form 2807-1 dated in August 2004 that he had 
been diagnosed with asthma and prescribed albuterol in 
December 2001, and used albuterol at night.      

The Board also notes that the Veteran filed a claim of 
service connection for asthma in February 2005, which was 
prior to his discharge from service.  He has asserted that he 
has asthma which began during service, and he is competent to 
report a contemporaneous medical diagnosis.  See Jandreau, 
supra.  The Board further finds his assertion credible, 
because it is consistent with the evidentiary record, which 
shows the diagnosis and treatment of asthma in service.  
Moreover, approximately two months after discharge, the 
August 2005 VA general medical examiner included an 
assessment of mild bronchial asthma, not currently active, in 
the examination report.  

Thus, in consideration of the foregoing and because the 
preponderance of the evidence does not weigh against the 
Veteran's claim and, in fact, is in favor of the claim, the 
Board finds that service connection for asthma is warranted.  
The appeal is granted to that extent.  


ORDER

Service connection for facioscapulohumeral muscular dystrophy 
is granted.

Service connection for bilateral flat feet is granted.

Service connection for asthma is granted.  


REMAND

After careful review of the evidentiary record, the Board 
finds that additional development is needed regarding the 
remaining issues on appeal before appellate review. 

Initially,we note that the Veteran's STRs appear to be 
incomplete.  His enlistment examination report is not of 
record, and there are no STRs prior to 2004 included in the 
claims folder.  The Veteran entered the Navy in 2001.  As 
part of its duty to assist, VA has an obligation to make 
efforts to obtain the Veteran's STRs if relevant to the 
claim.  38 C.F.R. § 3.159(c)(3).  The Veteran's STRs are 
relevant to the claims being remanded.  Thus, in 
consideration of the foregoing, the Board finds that further 
efforts to obtain the Veteran's complete STRs are necessary.  
If no such additional records are available, that should be 
noted for the record.     

In particular regard to the Veteran's claimed eye disorder, 
the Board notes that he was diagnosed with mild myopic 
astigmatism and sicca in December 2004, which was 
approximately six months prior to discharge from active 
military service.  However, the August 2005 VA eye examiner, 
who did not have access to the Veteran's claims folder at the 
examination, noted an impression of excellent vision in both 
eyes with no ocular abnormalities.  Because the examiner did 
not have access to the claims folder, the examiner was unable 
to address the apparent discrepancy in findings.  Thus, it is 
unclear whether the Veteran currently has an eye disability 
based on the evidence of record, because the examination 
provided to the Veteran in connection with his claim was 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (finding that that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.). 

Further, it is unclear whether a current eye disability, if 
present, is a congenital or developmental defect (i.e., 
refractive error of the eye) and, if so, whether the defect 
was subjected to a superimposed injury or disease in service 
resulting in additional disability.  VA regulations 
specifically prohibit service connection for a refractory 

error of the eye unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See 38 C.F.R. §§ 3.303(c), 4.9.  In such cases, 
service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  Thus, in light of the 
foregoing, the Board finds that a remand for another 
examination and to obtain a medical opinion is warranted.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.).

In addition, STRs show that the Veteran reported having 
difficulty with his legs at the November 2004 neurology 
consultation.  The examiner noted that there was no evidence 
on examination of proximal leg weakness attributable to 
muscular dystrophy.  It is also observed that the Veteran 
reported on the August 2004 DD Form 2807-1 that his knee 
would give out after standing or when rising from a sitting 
position.  It is further noted that he competently reported 
having vision problems, lower extremity problems, right ankle 
pain, bilateral knee problems, back problems, and bilateral 
wrist pain at the time he filed his claim in February 2005, 
which was prior to his discharge from service.  

Although the Veteran was afforded a general medical 
examination in August 2005 in connection with the claims, it 
was not adequate, because the examiner did not have access to 
the claims folder and did not have sufficient facts and data 
regarding the pertinent medical history with respect to the 
claimed disabilities being remanded.  See Barr, supra.  
Furthermore, the examiner did not provide a medical opinion 
in connection with the claims or clarify whether the 
Veteran's diagnosed right knee strain, lumbar strain, and 
bilateral ankle strain were acute or chronic disabilities or, 
otherwise, diagnosed by history only, because it is not clear 
that the objective examination supports such findings.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional or outstanding 
STRs and associate them with the claims 
file.  If no additional records are 
available, please make specific note of 
that fact in the claims file.  Prepare and 
include a memorandum of unavailability, 
which documents all efforts at obtaining 
the evidence, in the record and follow the 
procedures outlined under 38 C.F.R. 
§ 3.159(e), if appropriate.  

2.  After the above development has been 
accomplished to the extent possible, 
schedule the Veteran for an appropriate 
medical examination of his claimed 
(1) myopic astigmatism; (2) residuals of a 
right foot fracture; (3) tarsal tunnel 
syndrome of the bilateral lower 
extremities; (4) right ankle pain; (5) 
left knee problems; (6) right knee strain; 
(7) cervical spine disorder; (8) lumbar 
spine disorder; and (9) bilateral wrist 
pain, claimed as carpal tunnel syndrome.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should state whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that any identified current 
disorder (i.e., a disability separate and 
distinct from symptomatology attributable 
to the Veteran's FSHD) originated in 
service, was manifested within one year 
after discharge, or is otherwise related to 
active military service, to include any 
symptomatology shown or incident therein; 
or whether any such a relationship to 
service is unlikely (i.e., a probability of 
less than 50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of any conclusion and confirm that 
the claims folder was reviewed in 
conjunction with the examination.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


